Citation Nr: 1036623	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a bilateral hip strain, 
to include as secondary to a service connected lumbar strain. 

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for right knee strain. 

5.  Entitlement to an initial rating in excess of 20 percent for 
a lumbar strain. 

6.  Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome. 

7.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus. 

8.  Entitlement to an initial rating in excess of 10 percent for 
right rotator cuff impingement with subacromial bursitis. 

9.  Entitlement to an initial rating in excess of 10 percent for 
left rotator cuff impingement with subacromial bursitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from November 2001 
to March 2002 and on active duty from January 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In a January 2010 rating decision, the RO granted a 20 percent 
rating for lumbar strain, effective June 1, 2004 (the date of the 
award of service connection) and likewise granted a 10 percent 
rating for irritable bowel syndrome, also effective June 1, 2004.  
Despite the increased ratings established, the Veteran has not 
been awarded the highest possible ratings, to include on an 
extraschedular basis.  As a result, he is presumed to be seeking 
the maximum possible benefit and his claims remain in appellate 
status.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In August 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A transcript of that hearing is also of 
record.

In August 2010, subsequent to issuance of the most recent 
supplemental statement of the case, the Veteran submitted a 
statement from his wife.  At the August 2010 hearing, the Veteran 
submitted a waiver of RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record.  See 38 
C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  On August 12, 2010, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
with regard to increased ratings for lumbar strain, irritable 
bowel syndrome, and tinnitus.

3.  The Veteran is not shown to have a current bilateral hip 
disability for VA compensation purposes.

4.  The Veteran is not shown to have a current right knee 
disability for VA compensation purposes.

5.  A migraine headache disability is shown to have at least as 
likely as not been aggravated by active service.

6.  A right shoulder disability was manifested by limitation of 
motion to 170 degrees or above shoulder level.

7.  A left shoulder disability was manifested by limitation of 
motion to 170 degrees or above shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his request to a rating in excess of 20 
percent for a lumbar strain, have been met.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his request to a rating in excess of 10 
percent for irritable bowel syndrome, have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his request to a rating in excess of 10 
percent for tinnitus, have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  A bilateral hip disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

5.  Migraine headaches were incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

6.  A right knee disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

7.  The criteria for an initial rating in excess of 10 percent 
for a left shoulder disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2009).

8.  The criteria for an initial rating in excess of 10 percent 
for a right ankle disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2009).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204 
(2009).

During the August 12, 2010 Board hearing, the Veteran requested 
withdrawal of the appeal as to increased ratings for lumbar 
strain, irritable bowel syndrome, and tinnitus.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to those claims.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
issues of entitlement to increased ratings for lumbar strain, 
irritable bowel syndrome, and tinnitus, and they must be 
dismissed.

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection for right 
and left shoulder disabilities, migraine headaches, and a right 
knee disorder was received in April 2005.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in April 
2005.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims, and provided other 
pertinent information regarding the VCAA.  

A rating action in April 2006 awarded service connection for 
right and left shoulder disabilities effective June 1, 2004, the 
date of separation from active service, and denied service 
connection for migraine headaches and a left knee disability.  A 
timely appeal ensued.  

Thereafter, the claim was reviewed and a supplemental statement 
of the case (SSOC) was issued in April 2010.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service personnel 
records, all relevant VA and private treatment records pertaining 
to his claims have been obtained and associated with his claims 
file.  The majority of the Veteran's service treatment records 
(STRs) have been determined to be unavailable.  The Veteran was 
informed of this development in February 2010, and given an 
opportunity to respond.  He has also been provided with multiple 
VA medical examinations to assess the current state of his 
service-connected right and left shoulder disabilities and the 
etiology of his claimed migraine headaches.

For the right knee disability, the Veteran was not provided a VA 
examination and opinion to assess the current nature and etiology 
of his claimed right knee disability.  However, VA need not 
conduct an examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards of 
McLendon are not met in this case.  The Veteran's service 
treatment records do not indicate any complaints of right knee 
pain, and the Veteran has provided no medical evidence indicating 
that he has a current right knee disability.  Therefore, a VA 
examination is not required.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) as then in 
effect was inconsistent with 38 U.S.C. § 1111 to the extent that 
it stated that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard attaches.  
See Cotant v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show clear 
and unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit 
noted that the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Migraines

Service personnel records include a May 2004 record indicating 
the Veteran started getting migraines in July 2003 which became 
increasingly frequent and severe.  It reported that the headaches 
interfered with his operational effectiveness.  The report 
further noted that the injury was incurred in the line of duty, 
and may result in a permanent partial disability.  

Most of the Veteran's STRs are unavailable.  However, an April 
2004 CT examination of the head was without gross abnormalities.  
In a May 2004 STR, the examiner noted that the Veteran had 
ongoing concerns with migraines and that he was on medication for 
migraines.  The examiner diagnosed migraines, preexisting, 
aggravated in theater.  

During an April 2005 VA general medical examination, the Veteran 
reported the first time he ever had a migraine was while he was 
in Iraq.  He reported they occurred between two to four times a 
month, but that he was given medication five weeks prior and has 
not had occasion to take it.  The examiner noted that a May 2004 
medical note, it was indicated that the migraine headaches pre-
existed service, but were aggravated in Iraq. 

In a May 2006 statement, the Veteran reported that his migraines 
started prior to him going to Iraq, however, they were only once 
every six months.  He reported that after a few months in Iraq he 
started getting severe migraines with change in lighting or a 
reflection off a bright surface.  He indicated that they would 
come as often as twice a week, and continue to present once a 
week to twice a month, and, if not treated as soon as possible, 
they cause debilitating headaches.  

In a December 2006 VA progress note, the Veteran continued to 
complain of migraines.  

In view of the totality of the evidence, including the Veteran's 
documented in-service diagnosis of migraines aggravated by 
service, his current complaints and treatment of migraines since 
service, and, most importantly, the Veteran's May 2004 line of 
duty determination as to the incurrence of migraines in service, 
the Board finds that the evidence is in relative equipoise on the 
question of whether the Veteran's acquired migraine disability 
developed as a result of his active service.

The Board notes that 38 C.F.R. § 3.301(m) specifically states, "A 
service department finding that injury, disease or death occurred 
in line of duty will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the requirements 
of laws administered by the Department of Veterans Affairs." 
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for a migraine 
disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Knee and Bilateral Hips

Available STRs are negative for any complaints of right knee or 
bilateral hip pain. 

In a March 2005 VA progress note, the Veteran reported right knee 
pain but denied any locking up.  The examiner noted full range of 
motion in bilateral knees, good stability, normal gait and 
stance, and no tenderness or edema.  An X-ray report from that 
time revealed no abnormalities of the knees. 

In an April 2005 VA examination report, the Veteran complained of 
bilateral hip pain that started bothering him in service.  He 
reported he cannot forward flex the hips without getting a sharp 
pain, and he feels like it is a muscle that is being pulled.  He 
indicated he could tolerate all daily activities and he just has 
to readjust his position.  Upon examination, the examiner noted 
no instabilities and an X-ray report from that time was normal.  
The examiner noted that this is a compression due to tight hip 
flexors.  The diagnosis was bilateral chronic hip strain.  The 
examiner noted that there is no evidence in the review of the 
records that this is consistent with anything that he was seen 
for in the service, and that he is still in the National Guard 
functioning at a high level.  

The Board has considered the Veteran and his representative's 
contentions that he has right knee and bilateral hip disabilities 
as a result of active service, but finds that service connection 
for a right knee and bilateral hips disabilities are not 
warranted.

Unfortunately, the Veteran has presented no medical evidence 
showing that he has a current right knee disability.  Although 
the RO requested medical and lay evidence to support his claim, 
he has provided nothing to show that he has a current right knee 
disability.  The Veteran's available service treatment records 
and subsequent VA treatment records do not indicate any diagnosis 
of a right knee disability, and contain only a single complaint 
of right knee pain since service.  In this regard, the Court has 
held that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board recognizes that the Veteran has argued that his 
bilateral hip pain should be service connected as secondary to 
his service-connected lumbar strain.  The Board is also aware 
that the Veteran has not been provided with notice as to the 
evidence required to substantiate secondary service connection.  
However, objective medical evidence fails to show he has a 
chronic bilateral hip disability related to his service-connected 
lumbar spine disability.  Therefore, any error in the sequence of 
events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Furthermore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway 
v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006).  Accordingly, where, as here, there is no 
competent medical evidence establishing that the Veteran has a 
current right knee disability or chronic bilateral hip 
disability, the disabilities for which service connection is 
sought are not established, and thus, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In this case, the claim for service connection for a right knee 
and bilateral hip disabilities must be denied because the first 
essential criterion for a grant of service connection - evidence 
of a disability - has not been met.

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have advanced 
on appeal.  The Board finds that the Veteran is competent to 
describe his symptomatology regarding his claimed right knee and 
bilateral hip disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (holding that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation; in such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection).  However, the Veteran and his 
representative's statements that he has a current right knee and 
chronic bilateral hip disabilities are not credible because they 
are not supported by any medical evidence showing that he was 
ever treated for a right knee or hip disabilities either during 
or after separation from service.  Therefore, the Veteran's 
assertions in this regard do not constitute persuasive evidence 
in support of the claims.

For the foregoing reasons, the claims for service connection for 
a right knee and bilateral hip disabilities must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and persuasive 
evidence to support the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating Claims

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran was assigned initial 10 percent 
disability ratings for right and left shoulder rotator cuff 
impingement with subacromial bursitis under Diagnostic Code 5019.  

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

501
9
Bursitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as arthritis, 
degenerative, except gout which will be rated under diagnostic 
code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2009).

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

520
3
Clavicle or scapula, impairment of:
Major
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).

  
38 C.F.R. § 4.71, Plate 1 (2009).

Factual Background

The Veteran was granted service connection for his right and left 
shoulder disabilities based on service treatment record 
indicating treatment for rotator cuff tendonitis and subacromial 
bursa, and a VA examination report which provided a diagnosis of 
rotator cuff impingement with subacromial bursitis. 

In an April 2004 service treatment record, the Veteran complained 
of right and left shoulder grinding with the right worse than the 
left.  The Veteran denied numbness or tingling and radiating pain 
in the upper or lower extremities.  He asserted he has mild neck 
pain.  The examiner noted full range of motion in the shoulder, 
palpable crepitus mid range bilaterally, audible crepitus at end 
range, and good scapular control through range of motion 
bilaterally.  

In a March 2005 VA progress note, the Veteran reported his 
shoulders pop.  The examiner noted full range of motion in 
bilateral shoulders. 

During an April 2005 VA examination, the Veteran reported he has 
pain with the shoulders with any repetitive movement above 90 
degrees, and a constant ache.  He reported that they do not stop 
him from any activity at work, and he denied any loss of 
strength, loss of coordination, or fatigability.  The Veteran 
asserted no swelling, deformity, or discoloration, and no 
instability, and no history of dislocations, subluxations, or 
locking.  Upon examination, the examiner noted no swelling, 
deformity, or discoloration bilaterally.  He noted total flexion 
to 180 degrees, with pain from 120 degrees.  Abduction was to 170 
degrees actively and passively equal compared bilaterally with 
pain from 110 to 130 degrees.  The diagnosis was bilateral 
rotator cuff impingement with subacromial bursitis.  The examiner 
noted that the Veteran has lost between 10 and 15 percent of his 
range of motion, strength, coordination, and fatigability 
associated with his shoulders.  The examiner reported an X-ray 
examination was normal.  

During a February 2010 VA examination, the Veteran complained of 
persistent pain, and sharp pain with movement, especially 
overhead work.  He was employed full time with the National 
Guard.  He reported routine daily activities are limited as he is 
having difficulty doing push-ups, throwing, or doing any lifting 
overhead more than 15 pounds.  He denied flare-ups. Upon 
examination, the examiner noted no evidence of muscle atrophy and 
no tenderness to palpation, but she did note crepitus with range 
of motion testing.  Range of motion was limited with flexion to 
170 degrees bilaterally, abduction to 160 degrees bilaterally, 
external rotation to 90 degrees bilaterally, and internal 
rotation to 90 degrees bilaterally.  She noted that repetitive 
range of motion testing increased the discomfort with full 
abduction without decreasing the range of motion further.  Range 
of motion was limited by pain, with no evidence of fatigue, 
weakness, or lack of endurance fowling repetitive range of motion 
testing.  A private MRI report from that time found adhesive 
capsulitis bilaterally and minimal subdeltoid bursitis on the 
left. 

The Veteran's 10 percent rating is based on the findings of the 
April 2005 and February 2010 VA examination, which showed 
evidence of painful motion.  Based on the evidence of record, the 
Board finds that a rating in excess of 10 percent for right and 
left shoulder disabilities is not warranted, as neither the April 
2005 nor February 2010 VA examination reports showed evidence of 
limitation to shoulder level that would be required for a rating 
in excess of 10 percent.  In fact, the during the February 2010 
VA examination, the examiner found extension to 170 degrees.  

To give the Veteran every consideration in connection with the 
matters on appeal, the Board has considered all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his 
right and left shoulder disabilities.  See, e.g., Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, current diagnosis, and demonstrated symptomatology).  

None of the competent medical evidence of record during this time 
period shows that the Veteran has ankylosis of the scapulohumeral 
articulation; or impairment of the humerus.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202 (200). See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).  Therefore, the assignment of a rating 
in excess of 10 percent for this time period for the Veteran's 
right and left shoulder disabilities based upon any of these 
diagnostic codes is not warranted.  

The Board has also considered whether an increased rating based 
on a greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted during this time period.  The 
Board observes that there is no objective evidence that the 
Veteran's right or left shoulder is further limited by fatigue, 
weakness, lack of endurance, or incoordination.  Furthermore, in 
the February 2010 VA examination, the Veteran stated that he did 
not have flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for right or left shoulder 
disabilities.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  No periods of hospitalization have been 
necessitated by the right and/or left shoulder disorders, nor had 
the Veteran that these disorders interfere with his employment.  
Therefore, the Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
right and/or left shoulder disabilities that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating during the appeal period.  The 
Veteran's impairment is contemplated by the schedular rating 
assigned.



ORDER

Entitlement to service connection for migraine headaches is 
allowed. 

Entitlement to service connection for right knee strain is 
denied. 

Entitlement to service connection for a bilateral hip strain, to 
include as secondary to a service connected lumbar strain. 

Entitlement to an initial rating in excess of 20 percent for a 
lumbar strain is dismissed. 

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome is dismissed. 

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is dismissed. 

Entitlement to an initial rating in excess of 10 percent for 
right rotator cuff impingement with subacromial bursitis is 
denied. 

Entitlement to an initial rating in excess of 10 percent for left 
rotator cuff impingement with subacromial bursitis is denied. 


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
remand.  

The Board observes that the characterization of the Veteran's 
service connection claim has changed during the pendency of this 
appeal, and is shown on the title page.  Initially, the Board 
notes that service connection was previously denied for PTSD and 
anxiety in an April 2006 rating decision; however, given the 
Veteran's diagnoses of post-deployment disorder and adjustment 
disorder the Board has recharacterized the issue on appeal to 
include any acquired psychiatric disability.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The Board notes that the Veteran has a diagnosis of post-
deployment disorder in an April 2004 service treatment record and 
a diagnosis of adjustment disorder in a March 2010 VA progress 
note.  However, an April 2005 VA examiner reported that the 
Veteran's symptoms do not currently meet full DSM-IV criteria for 
PTSD, and his scores on the nine dimensions and Global Severity 
Index are at normative mean levels.  The examiner noted that 
taken together, the symptoms reported by the Veteran do not reach 
the level of a diagnosable psychiatric condition at the present 
time.  

The Board recognizes that the evidence of record need only 
indicate that the claimed disability may be associated with an 
incident of service, which is a low threshold, to trigger VA's 
duty to provide a medical nexus opinion.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & 2009); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the 
Veteran has been diagnosed with psychiatric disorders, the Board 
finds that it is necessary to afford the Veteran another VA 
examination and obtain a medical nexus opinion based on a 
comprehensive review of the entire claims file, including service 
and post-service medical evidence.  Additionally, clarification 
of the Veteran's psychiatric condition is needed.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied. 

2.  After the above has been completed to the 
extent possible, the Veteran should be 
afforded a VA mental disorders examination by 
a psychologist or psychiatrist to determine 
if the Veteran has a current chronic 
psychiatric disability, and, if so, whether 
any current acquired psychiatric disorder is 
related to service.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or psychologist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any acquired 
psychiatric disorder found.  An opinion is 
requested as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the diagnosed disorder arose 
during service or is otherwise related to 
service.  The examiner should comment 
regarding the conclusion that no axis I 
diagnosis is warranted by the April 2005 
examiner.  

Adequate reasons and bases are to be provided 
in support of any opinion rendered.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental statement 
of the case before returning the claims to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


